DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexa M. Johnston (Registration No. 77,415) on June 21, 2022.
The application has been amended as follows: 
8. (Original) The laser diode package of claim 1, further comprising a lid member having a top portion and side portions extending from the top portion, the lid member sized to extend over the first base member and at least one additional base member such that the first base member and at least one additional base member are contained within the lid member and such that the side portions are secured to an outer perimeter of the first base member and at least one additional base member to define sides of the laser diode package.

10. (Currently Amended) A laser diode package, comprising: a base member; a first sub-member disposed on the base member, the first sub-member comprising a laser diode assembly including a plurality of laser diodes, at least one electrode standoff, an optical output terminal including an optical fiber optically coupled to an interior region of the laser diode package, and at least one electrical lead coupled to the at least one electrode standoff and extending past an outer perimeter of the base member; second and third sub-members disposed on the base member, the second and third sub- members each comprising a laser diode assembly including a plurality of laser diodes, at least one electrode standoff, and one or more internal conductive members coupling the at least one electrode standoff to the at least one electrical lead of the first sub-member; and  a lid member having a top portion and side portions extending from the top portion, the lid member sized to extend over the base member such that sub-members are contained within the lid member and such that the side portions are secured to the base member to define sides of the laser diode package, wherein the side portions of the lid are partially secured to the base member such that the base can expand and contract independently of the lid.


Terminal Disclaimer
The terminal disclaimer filed on February 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,283,939 and 10,797,471 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15, 17, 18 and 20 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the at least one additional base member is positioned relative to the first base member such that the laser beams emitted from the at least one laser diode assembly of the at least one additional base member travel over the first base member and are received by the optical output terminal.”
Claim 10 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a lid member having a top portion and side portions extending from the top portion, the lid member sized to extend over the base member such that sub-members are contained within the lid member and such that the side portions become secured to the base member to define sides of the laser diode package, wherein the side portions of the lid are partially secured to the base member such that the base can expand and contract independently of the lid.”
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828